The Court :
Information for bigamy. The Court sustained the demur*54rer to the information on the ground that it does not state at what place the defendant was first married. But in this respect the District Attorney appears to have followed the precedents given by Archbold and Wharton, and we do not think that the code requires anything more.
Judgment reversed and cause remanded, with directions to the Court below to overrule the demurrer, with leave to the defendant to plead to the information.